Title: From George Washington to Caleb Gibbs, 21 July 1793
From: Washington, George
To: Gibbs, Caleb



Dear Sir,
Philadelphia July 21st 1793

When your letter of the 15 ulto came to this place I was in the act of setting off for Virga on urgent private business of my own—and, since my return that of a public nature has engrossed all my time.
I write to you now because you have requested an acknowledgement of your letter—not because there is any place vacant (known to me), or⟨,⟩ that I would be under any promise if there was. I have observed an invariable line of conduct in all nominations to Office, and that is to hold myself entirely free from all engagements until the moment shall arrive when it is necessary to make them & then to do it with the fittest character, from the best evidence before me, without regard to private friendship or other considerations that might warp my public Judgment.
It would give me, & I am sure it would give Mrs Washington also much pleasure to hear that you & family were living comfortably, & doing well, being—Dear Sir Your Obedt Hble Servt

Go: Washington

